~ Case 5:20-cv-00076 Document1 Filed on 05/04/20 in TXSD Page 1o0f 9
Novaenbls Morvan Gaecimn Waemel=40
| 800 CActwein &. site 2247
 RRels Texas 4804 |
Phong ASR 6 220%

\J rm Het Ses terete Ceyet tev th &
Ss0Th Ean Di Vi Sion OF Teta
Os. b jobetetec quet Or YS kOA
—\o/ 1A Dominguez
BAY TI _
Suh tr
tae OF [EM
Os Bw wy
AEAL,.

Pla cnk FR OR LS onl RRA
Hoe weeli Minder 04 bm ction
lo Jhs Nano ls Yudgs, F SA Covet ©
Filiag Sad Petia, WeeSe vw the Abour Style Gis
Ackion fut hes Ag fendort WAMmsEd po SAN Ratth on .
PM itEP bo bessecluwrg Wis Houaeable Covet te
Rat Tite Pes linwiaed Tujwnetzen o
eae Mert retoals *3 Slavin, Oe GPT
—v 2 Nj “ ———
NeeuE\ rear - su Sct” (5 tiwig sKposed et
P\ audiFF | Whur AN& Oencticec AO Wael AS YF
AWE WRICE A Stare Peovect N\ Lab Rat, A Wopdw Sve
WN SveCanmmasd ty Kothy Alo < Sty Wan
WUWaA Toe Te FD inn cats Rhee ea Ruger AS
We atts Ea Yow 3

(Contimaon p45 109)

 
ee claws Document 1 Filed on 05/04/20 in TXSD_P
‘ Awit, Te se - : age 20f9
egal Avi oS Ulan Tr TO achic Teh AMA Continua |
Pouca) ha} Wwencta\y ree Actress OF PlaweiPE OF WD
roStth, Gud WEI dims And GUEES SERIO (21 Ts Len
AFF Ucatcins | mg And A2z iconstte? GT bus Phasic
Ve Placer claus he Sujjerea Fe on S Ohasical
Tanks yrs ow 1 om Cheon L Wiy And HPS
A a Clr . — ‘ .. .
ste Csquoves di The ese Jes Unies Ly te ioplenet
Boackecy. pices, Corin Trese eg aad Uorconss ST
A 2M AE Dancy Les Wenn oe D2ACT CES AN
a Sharad sss Sreuy, es Cwits SPLE Ales
Sowa PLEA (ya. get an those ARSE on A
Ws 9 (W2nFted by a lonrate:
— \) Supese GW? Abo ce 1 ory MEAS THE
V - © . av
oe peusvavr Vs RB DSC 1334, \SB AAO yas” (Q&3
Eclaehto2t, TudomErt ek S\ / / sO
Wis Distetet Couet \s The me
Wats, OF AH our \s Tre, APRZ a VJENDE, DECALS ®
Pe ee a OM sions Ghee gins Vo TH
Piste Not yin THES ALOK Ca! Di rate THe Shin
_ Prekiss 10 has > Ns
he Plow Fe in io Ths Paves F Action
yo “LAAASTS. 7 UL AW Domrungue2 AWN Y Clavms hs Us
As T.¢ _ te = cact eens ALTAR Ramsey HL Ustt Asc know
The Teas Dep> F Ce Vyasmen a) a Some: OF Teens Ant
\ SUCkrs
Caae Mh wees S zt Tas Pana vbr Wee bees ular is
Re SudteS. Te AN Rules QUEL EPL OF Crminod Yosnis Au
best Davic \ Dekeulawt! as fe Decce dees AWS Qovlelnes:
es AS Son, WS. DAS THE hs xscwnve Dreher (3
Juan vig Orick2, OF AU
P.A9 < TRANS Z0- cv-00076 Document1 Filed on 05/04/20 in TXSD Page 3 of 9

aK. Byres Wardens, COANE choral OFRCERS AV TREY

Employers And contoadons | |
Di aati Clauwns WAS. DAuLS, \S ResQwWSid\E Ko Wete
Wave Ung Supervision Aw) Conduct ¢ MS. Davis Also RES
Saat VES WW TWD. PUictes Peocedures RQUbES An
WS...
PlawtiPE havin stat ths Tens Daipt GF C2 Vamos Swati ah
Ads Aeris i} \3oAl Awd Daconsrptigrod Peacticss ON QaworrFo
VA Violation OF Plawet Fes Sr, Ad th Anal. Av) Tees
CONS 2 Aohade Section 13 (Bad, SA TH UdE Aart GpEecr toy © os.
ig bea Sv 2Ue1 Naw EQ wp Loge eke coma ot gn Va She
Gata Ww Sot twa. & ete Tite Scat ry Peper
TS CAuse Nr2o cue baabsate Wewos us Sidious TORRE |
Appliertiens Vw Comore Wri We Exes DEPT OF O'Y®
HF suaneaResunne es ve “XS
warez OF \aw Ws DAV, Ts RESPrS!
ten Nartscen 2 Const Seon i RigWS, ur A en

om The Te ns Dept SF Le

Spares Ouh LoluasBeés | ert hx Wee Gece 3 Woke
mM WAS. «Davis WIAs acter wien 95 Colove CF Peas SAK los~
Py Wr Clanns VWs. Davis te bis Sued Ww Wee Orc

Cayrocrty,
Vas. ®) amit] AAS THE Tallow onadkons And Peospaw(Mowegedis

at Tolle Dardis “Kawse, bare Dstt @ Wes Plnsten,
Urte THe WartkwSiiss outt Au) Tekstee UL pate aes
AV Respovsi ble FA Busvavs WoL Chant rot and ConWitiors
a Contint mw oF Hast AY Fitsse wre... NOY OAS Or
aagencus Coil tions a Te ae THs aware 4 OR

sot Wurst bs (2 OUTIL. Q highte
othe Wa T TOR. As 2 Wea) Duis Os uras
Whew ou Srats. law te Go. 2S NIQW bin Ge Suk oo Tene

OFFiaal Awd Ta dwiduot Onnactty R Fon. Fale OP bat!
Con niin BPE Fea)
(age FSere0ev-00076 Document 1 Filed on 05/04/20 in TXSD

Mad ict chan Plawtaes (St Sh Awd shin IS On eres

Ae Se ee eer ttins Woche Quek ee
a sical Awl YLoweta) ny X Tochag Plows FY
PP eacFS Cavin | BD Tae Teg Dept CECa vw VOL
ee § \amLlarbd Oo is A Stak Ayn, Wl wy All ee
ANA tie sr ase Lett, Plovrten Uae, Wee ata)
VT, PasyRovns Me SS wrx IAC QUAI 38

alpen’ CSTW Dy dw QUALI Es Pore
Ton Ve. yo REC pT: OF Yedsien) Tends Anal va Vi Le.

oF PMSCA\ Ard warty Gamunges Accvet\ a D\aweb

Ts 7 WAS Ws GREK Wa Pauspeck Us : Qe
ralsan i buts ob gh Aw) Crom 2 ae Oe we SagwnceonBalist
AES eos Nene rusicn lreazds AowbE2QUs SCAzs OY re
Reowtns S@sraten AK MIO, Rak Wie Weau, Pint WE Staind
Ory Grune tht ceed UPA Waar, (A Compa) Equipe
TeessThs Bled Chm es Mase Yu nee - Pack Beals Clty!
NR ite Chowan | oF We cae te siens Te Chowrey~ OF Wn actions
fohyseval te, Ous \ wees Cravset Dia ee an Suhr
“oS, Claims ttsz7s ACE MUWbirors ig tr Coc pwan te Tor
~ J Ass \ (OUESE SSE “Tica UNL\ Pstsck QU wi BE Chaent Awd
b, i Dees i Chats ts De Wt Wi Seatt Reaubyis HE
ESN NER _OF —in tor len Welk or Sen ghV®
F SePslipeaas Sr Awd vas , Ths crus topeacct KON ‘eta
aneunrer OF Levtoumatton (Cr sumecss Tech LEN NN 4S
Commas ys . SUPA oe NW AX onc Vs Ubert Be) AS A
! ru mM Ths Tellus ote Law oF eas Vaca. Yeas
Suet Cues Ca SRRSOSH Crapter At), Onl Qs.
Ie Plaine Claw ye Deka WW. Scott Rawk Vs
: feaspinsy'b Few Opszateh, ra, rods Te Cex uam wo Ov
FB Feemntion RESUMES EW gves te bE CARED, out Wren

CONT L2 On EERE
Ory ¢ Spe 5:20-cv-00076 Document 1_ Filec.on 05/04/40 in TX Pai f
, a » ' ) 9 |
\ VLE, Dy awk Clams he bE OW Oy SSF O2aatt an

Lo WeesQuvsib l2 Foo ne fon nstcah wyaqueTes ths OhawWFF
Nas Sustowmn Rath Sufpurer amd i be irs) Suut Vn Wo
OFT a“ CABAL EG ant vidya) Capacity a
Ti, Plait Cloaimacrhe Deteadanat Scon Bend viste
aa SI , U te
Ptah FFS Ast OTH tad Wt US Const. An Ras one
\a WES Vise Meh els \ Sect i3 BD. ONS)
Vie Raut Cl awn Tus Gs Fowalawk UW)- Scot Beant, as
Ks Iroty Wel gscte STZ Chaeuort his Uvty OF Case VA /
Ane vhs QpEe Aton Onl Wr, OF DLYTOAMA Aten RaSoUeCe
ESece No LES TRACTS StATR Puss ssF < rl Clarwmere
Ess te Fos Guan igs aod a) BET
APD) adhd < ni, c. hes. bean Sysco Te {WC Gre Toro
le. YORA Svuevgedinca Owed 4;)
Wh els Commun Latign Danii 84 ZORA
st GE COA SoMtwars Mat ae Si Phupes Chane Lett ane ths
Sy Ev tyFi ~— Joey
inh wide Peopertizs te Case Olysical Oud, Al euhserrs |
P| ohn Seal net VWSULigre APPR ans VERIO
Amr: AWS Call: ‘eh ye ee stu
J Reparsses A Miley beat hishesss Bol OPp2es
qe Pla WEE Claws he Dekeours Net Raspors DIE AAN
Sue < LEME Omd Ore muUlgated Accord “
TT. b.. Vy TE TAAL Gra tewueirt COUES |
= DauctEr @lauas Tas Dek . we —
Oy: Oawas Ths Difowasts Wye Teas Deptor
IN OF Sn For map ton RESUMETS TEChmlagn, Nes Responsidl &
x mrs Sdeaising Mu muvrtoerne activrtss OF ALS
APO NCES LUT The Seat CE Tene Reo UisuLs Raw
actices VATS . ag HATS POA Os Rulis Commu Lars
COUMMWLS soit Kpeetren Oud Use CUube2SOLVEN LNCS
Nudd tes oped ara ed Witt (che Conn cwkon RESGNCE leds

IPEAAti, Uos pub GZULLo Amar OF DK
Reworcs WF CUaal ugiés te Bevelo pen OF AUS UMatien

 
Pd < , CasES20-cv-00076 Doc ;
aie Plawict FEC lyuma Ax OT ROUGE UR ERS
AIM 2k OFHicos Rul stafr Mem ebrrs Uiotated
OMAIMHFES Constitt mal RaWG wwlerthe Sih Avec
Bod Whichter bids buster, reves AS (Ae a sEctrionl3
The Ol vo 4 Cee Ras\ rr \ Cums h vet.
“Tha Older ens mgs Ores the Se ERY
The vk than ech mology Division Dresckar wy soot Beantt, WHE
TEINS Dept OF Drecstog Tateittin RQsguoact tks SEU UIN™S
Ee oO nny EME? <THE Texas, Daye GE PLDC oe 4
WMEMbis Awd StaPr, tee 3 = 0? MO) AOSTES
ene eat hee Sie, CoN
Vy wae All ofeeatz. AS THE ObSEQUAtTO 2G For deutlop .
: tee Ra Wacnissoms F SOFtUNes, CATA) (2 DAW )
“TUE Plaine Olawastrat tis Deteudlagts amd UW Plawh Fs
PEt Uiclated omer FFs CONS tan Ok Aw\VES Cubic
S+ Shy Ma vns_\4 Awowk OFT & OS Constitytay Aad oe
“Hts. Terns Const tim Metcls  BEDA'S - aster \
RES QUE OVE TOWNE Physical MAwers Sud MEU
Ans vistas, Pia ee Was Suackoimtt - :
WE, Plamt ey Claws prem rtis Dereawtvame! Un ari
PEtrtion \)volarecl Ast TES Ri WX vulie Fel cra \ [wd
Sshers, Ovex Q\ AWA . Acts Fon, yrs Prusrcr) MWA Weai\
Yr wR ES DlAmtvEr Was <UtiWER Freon He 1 legal
UN CONSHATTL ONAL SChEMss Nak POATES vd sanevted
& Oot OPECATY Os Were hiv2NES Y Anrh Wa2vese SK ree
sis NOt Techno do Alsc Udevi® sd AS TORSION,

.

$SOUNCLE TEChmaley S64 SGRUOAr Masrioarz Co jy ys.
UTA. Tens EwbewevrCud ES FSA AW AA CUAPER AI Fm
Ire COllUSion WW Het Pe Wats 2: tes And Tash tins

Thiawah The evactmet & Wiggal Aud UuconSt ort \ laws
We Enacted AER VTC" xs Gouri Bho BRASS AM
Lav TW KAS C2 QCgales GE P2acsdvRes Cian [A201 RS

\&  Claauprez / Aati cles 190 And Wl.
Te Plate Clams Prot Pres, She tt OF Texas Vickeres FS
Qua, Sears laws by eae \Mega) SOW SWS AW
Carey wry Vl Moe Uv CONST AV SCUEWES Daatrcis
PE ws) USIN2 dl studied rawr?

Dwr Pareles Yv \
C Comte OV PARES
Bagé Ea -CV- a Document “A Filed on Oe in ee , Page 7 of 9

AS TE hE WERE A Lab Rat A 2A BOY A, ee Beaton
eee UE VE\o PME \yaraessnia sw Peston

Sets Or Ths “eolanstogt 8S /-TFoeuutss 25 Sv ens

Pe vats Ww
ry CONUS a bree Wis SITEOF Texas Goes wot bawee

Ths Plat aire Tl oes tO eva Ve Ate laurs vw Wierd S01

ee AN Fela pS Const rors No SAT

Saple nce NE SONA MET mount Ani SON ine ee

TK Pe é
ones ‘ Sosent Mow" § Comet ie Gane OF SENATE 5
a BE OAs Ta os ov. , THE Cavey
2 Rw TAS. we Ce con MoS wre =
Holy wei tty oF Hin ess GOSH EL

OS ,

Awd We TAR Lag is Ry Cod < CHA hay Sato

E Ay MERE TEXAS GOW il

Hegaily a VALansrv Lon yrs Ofte Ta MAYES EREN S

J ao AOU A we DET aul St
dbus co ves be WS De Noes sc gnet
ssuincis cavalo Non NY Soci Aas < AO EON

LaAWaArvers “er

¥ ement \

‘Con ane Sigeur-e Wen oon na Se
ex qj ss

AS vaneenoN OF SCi rhe ENS eeloP- pa,

Stats OF TH Nak CI Ase \GEA

avis PEs
Vhs foe roe vanes . Tubvst2 vuS
‘Woh SAVES Oi aa THs And Pee where
Pisvoves D4" Alana Aad BATES

Wy CACR YEW” C COW ue WDE noe)
005 2. RIETLO-cv-00076
Docum
Or — - ent 1 Filed on 05
Wee Art Ve Cw So) ES TAO airtisy “Oss, or ree ee

Z e. Adah

Cyoee Svevealbanc® sq Af \
te eae Fecinaik epet peo
Studisal AS FF We WERE WAS CDEC! wawpel LSZd Avcl
MhceE, CONSE Ry Os A \ab Rar/® PanyEeco UWwivtyoye
YRaelon ore WEM\ovs Waa) ewes Sy Fun tis shor
an Aches Kad Reka AQ PicAanos y (Qa CEs ChARES
(Tus, Pl awe Odin THESE AesEevaro® Tastitete
US. SERKE oF yexas Anat THe Pewars Fe Meo Anal
Ol Qtr PFs, penton Qwanrel ovr Wes \Msoal An
SSA ALanat PRACIES Quy SHAELG pl Aue BE FS
we Sev enti G wri ern o@i ca Woes x1 2
Cave lop MU OF SoRMRES hud A ARE ag Mgbel GSE
fecareamsnae aes Mpa nna
= CYprOlugrtas SoP Varn AON , wviPy ~
Haroh onward.» They \ Se unsee mesh B22
OF stan CP THe NoVA) Ly nw COPA® rol kl )
ABalieskiors wn raat OF We Peto ey > SAAN ows
seal TENE COMIN OIIN | save, Ur
Feclszal MW SAAT V2Adt 2 gMwrsS eo
= 2 \c\ CATS J Svan ana) EI
2 oe ase tuclawm ,.
anes Sata

Fur ane ah
ERAS ANA QZortsS Diwastee PEtoo Gits healt RRO
Respeckllt Ta Vans er
Sank —— DP) aarie ‘lia DOWER LR?
Vv ys Terr Urine] os Ramsey
bEM< \ ———~ Zoorm bess
Wane res
398853
\posl.

syrel ° peur \

ez ues AW vinoe!Qacs \

I TAAL

vin HENS VPA ENOC- NN SLA

3 aeQvesPBA SO)
par) we sh ers CC.

vgn 6 SAATOF

4

 

Case 5:20-cv-00076 Document 1 FiGdon 05/04/20 in TXSD Page 9 of 9
